—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered February 26, 1996, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After a thorough and searching inquiry of each juror, the trial court properly determined that the comments made by a discharged juror to the other jurors were not likely to result in substantial prejudice. Each of the remaining jurors stated that he or she could remain fair and impartial (see, People v Silvestre, 192 AD2d 563; People v Costello, 104 AD2d 947).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.